— Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: The photographs received in evidence clearly show that the left front of defendant’s ear collided with the left rear of the taxicab, from which an inference might be drawn that the taxicab entered the intersection before the defendant’s car. This inference might have been overcome in the minds of the jurors by other evidence, and in the absence of error we would accept the jury verdict. We conclude, however, that in a ease of this kind even slight error in the court’s charge may have affected the result. The court did not adequately charge the right of way rule. When requested to so charge he refused to do so. Appellant was entitled to the charge as requested and the court’s failure to so charge was error. We cannot say that this was not prejudicial to appellant and a new trial must be granted. All concur. (Appeal from a judgment for defendant Stiles for no cause of action in an automobile negligence action. The order denied plaintiff’s motion for a new trial.) Present ■ — McCurn, Vaughan, Kimball, Piper and Wheeler, JJ.